department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date jul202017 person to contact identification_number telephone number in reply refer to last date for filing a petition with thetaxcourt oct certified mail -return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 c of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a of the internal_revenue_code petition for declaratory_judgment be filed under sec_7428 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayetadvocatc irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations exan1 inations enclosure publication dollar_figure department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date june certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ il issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest ' please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx date of notice may issues whether continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code facts applied for tax-exempt status by filing form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on june 20xx and was granted tax-exempt status as a c on august 20xx with an effective date of november 20xx was incorporated on november 20xx in the state of was selected for audit to ensure that the activities and operations align with their approved exempt status was sent letter with attachments on march 20xx attachment form_4564 information_document_request requested information regarding the activities of the organization per the response received from has one program activity which is to operate a weekly once a week farmers market called the located in activity per the response received by the purpose is e e e provide a venue where local farmers producers artists crafts people food specialists and youth may offer their wares products and creations for sale to the community engage the local community in supporting and promoting local sustainable food and food traditions and advocate for good clean and fair food for all people in the greater area a vendor membership fee of dollar_figurexx per year is charged to each member for participation in the markets a fee of dollar_figurexx wk per stall is charged to participate in a market form 886-a rev department of the treasury - internal_revenue_service page -1- form r86 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx is managed through their board_of directors the board meets on a monthly basis to discuss the weekly markets and how to improve them the various community and children’s projects and marketing strategies began they have engaged in a market where farmers and other vendors since sell their products to the community at large the other vendors are allowed to sell prepared food products such as cookies bread coffee etc at minimal overhead and marketing expenses vendors are selected by a paid contractor ie market manager who oversees all advertising outreach sponsorships volunteers vendors and record keeping she manages the setting up and taking down of each market day has promoted the market through the dissemination of newspaper ads newsletters roadside signs and building and hosting a website and building a presence in the local farmers’ market community the website includes basic information regarding the location and hours that the markets operate in addition a list of all vendors along with their products is provided the budget indicates that the gross_receipts consist almost exclusively of fees received from vendors to rent space at the market and dues xx approximately xx of your income comes from individual donations and some corporate sponsorship you also have a small amount of gross_income from sales of market items’ t-shirts bags etc logo merchandize your expenses include salaries wages program advertising professional fees insurance meeting bonding dues donations and miscellaneous operating_expenses law internal_revenue_code irc sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations treasury regulations regulation sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests regulations sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency community developing his capabilities or a the instruction or training of the individual for the purposes of improving or b the instruction of the public on subjects useful to the individual and beneficial to the regulations sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to revrul_61_170 1961_2_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to organization’s members revrul_67_216 1967_2_cb_180 established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code department of the treasury - internal_revenue_service form 886-a crev page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal revenuc service schedule no or exhibit year period ended december 20xx of the principal activities and exhibits of the fair are educational they are planned and managed by persons whose business it is to inform the public in general and farmers in particular about the resources of the region and the methods by which they may be conserved utilized and improved in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community revrul_68_167 1968_1_cb_255 held that a nonprofit organization created to market the cooking and needlework of needy women may be exempt from tax under sec_501 of the code the organization operated a market where it sold the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization provided a necessary service for needy women by giving them a market for their products and sources of income revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on- the-job training to the hard-core unemployed did not qualify for exemption the organization’s purpose of providing training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization’s purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were to distinct purposes since the former purpose was not recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_78_86 held denial of an organization formed by various merchants to provide customer parking a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants’ private interests by encouraging the public to patronize their stores thus it cannot be said to be operated exclusively for charitable purposes under sec_501 of the code revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx accomplishes one of the established categories of charitable purposes the organization’s activities were directed toward assisting individuals in obtaining preventive or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of truly exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations its in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in american institute for economic research v united_states f 2d9 ct ci the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law is not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fails to meet the operational_test you help facilitate the sale of produce baked goods and other items for the benefit of the seller advertise promote and inform potential buyers about your market and your primary activities revolve around setting up the vendor spaces as a catalyst for facilitating the sale_of_goods for local farmers and other organizational members alike sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code you engaged in a substantial non-exempt activity similar to commercial enterprise by operating a market selling various goods to the public vendors participating in your market pay a fee to rent their space and then are free to set sales prices to maximize sales and profits for their own benefit you therefore do not operate exclusively for exempt purposes form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx contrary to sec_1_501_c_3_-1 of the regulations you are operated for the substantial purpose of providing private benefit to vendors of the products at your market although the market includes educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for your vendors you not only provided the outlet for them to sell their products you provided marketing and cover overhead expenses that the vendors would otherwise have to expend sec_1_501_c_3_-1 of the regulations provides in part that the term ‘educational’ as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community as described above your facilitation of produce sales is not educational nor is advertising your farmer's market within your organization only a limited amount of time and resources are devoted to educational and charitable activities and purposes with the meaning of sec_501 of the code any consumer education you provide is incidental to the sale of the vendors’ products you are similar to the organization described in revrul_61_170 in your case your primary purpose is to provide a commercial market for vendors while the public may benefit from an increase in market selection and the educational programs that you provide the overall purpose of your organization is to serve and benefit the vendors selling at the market and not the general_public you are unlike the organization in revrul_67_216 because your principle purpose is to facilitate vendor sales and connect buyers with sellers you devote a majority of your time and resources to this purpose you utilize resources to assist local and regional farmers as well as other producers to gain visibility to potential buyers through the vehicle of your farmer’s market your website includes a vendor list that includes his her product sold at the market you encourage the public so support the vendors at your market each vendor would otherwise bear the expense of providing the same services on an individual basis therefore you do not qualify for exemption unlike the organization described in revrul_68_167 you do not serve needy individuals who are not otherwise able to support themselves and their families your activities are in effect identical to those of the cooperative art gallery described in revrul_71_395 you operate for the purpose of providing space to local farmers and vendors to exhibit and sell their products exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code you are similar to the organization described in revrul_73_127 because the operation of the farmers’ market and your provision for educational programs are two distinct purposes form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer schedule no or exhibit year period ended december 20xx explanation of items department of the treasury - internal_revenue_service because the operation of a market is not recognized charitable or educational purpose you are not operated exclusively c purposes you are similar to the organization in revrul_80_287 which provided that where regular commercial services even if offered on a non-profit basis did not directly accomplish one of the established types of charitable purposes an organization does not qualify for exemption because your activities are directed at promoting and facilitating the sale of products selected by vendors for the purpose of increasing sales and you were formed to provide an improved market for products and expand sales opportunities you were not formed to further exclusive sec_501 purposes while consumers at the market may receive information about products this is not serving an exclusive educational purpose also since vendor set their own prices sales of products confer no charitable benefit to the community therefore you are not substantially serving established sec_501 purposes and do not qualify for exemption an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if is substantial in nature better business bureau of washington d c v united_states you devote a substantial amount of your time resources and activities to creating an event for vendor sales your expenses are directed towards attracting potential buyers and facilitating produce sales you maintain a vendor list and are actively involved in the sales process as these are not serving exclusively c purposes and are not insubstantial in nature you are similar to the organization in the above ruling it has a single non-charitable purpose that a substantial part of your activities consist of providing a marketplace for private individuals to sell their produce and other goods to members of the public at prices established by the vendor vendors are selected based upon consumer demand for their products and not for any charitable or educational_purposes vendors select and set product prices for sale to maximize profits and sales as seen in b s w group and _easter house a lack of public support is further evidence that an organization is operating for commercial purposes and not for charitable purposes essentially all of your income is derived from vendor fees and dues because you conduct activities similar to a commercial business you do not meet the requirements for exemption under sec_501 of the code you are similar to the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a market in competition with other commercial markets your sale of products such as fruits vegetables cookies wines breads and coffee is indicative of a business your sources of revenues are mainly from vendor dues and vendor fees and your expenses are mainly for marketing supplies insurance and professional fees your market is a significant non-exempt commercial activity that is not incidental to the achievement of other educational_purposes department of the treasury - internal_revenue_service page -8- form 886-a crev a form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no ot exhibit year period ended december 20xx organization’s position the organizations position is not completely known at this time vice president discussed the issue of revocation with the revenue_agent and admitted that it appears there is no reason to appeal as it appears cut and dry government’s position by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products the facts show the gathering of local residents for educational_purposes is secondary to the commercial activities that occur at your market conclusion you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code because you do not meet the operational_test your activities are indistinguishable from the similar activities of an ordinary commercial enterprise and these activities provide substantial private benefits to your vendors therefore we conclude that you do not meet the operational_test for exemption under sec_501 of the code based on the facts and information provided you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code the provision of a marketplace for the sale_of_goods is not an educational activity nor is it charitable because it is not limited to a charitable_class you do not serve a public rather than a private interest therefore you are not described in sec_501 you help facilitate the sale of produce for the benefit of the seller we have concluded that you are not an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes set forth in sec_501 of the code based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form_1120 returns should be filed for the tax periods after january 20xx form 886-a rev department of the treasury - internal_revenue_service page -9-
